DETAILED ACTION
This Office Action is in response to the amendment filed September 28, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 7 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claims 1-6 define a power split transmission and claim 7 defines a method for controlling a power split transmission, wherein the method for using the product in claim 7 can be practiced with another materially different product.  For example, the method for using the product in claim 7 can be practiced with a power split transmission having at least three electric or hydraulic machines coupled to the variator paths with only a mechanical connection (without a non-mechanical connection).  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 7 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the limitation “at least three electric or hydraulic machines….the electric or hydraulic machines being in parallel with the summation gearbox of each variator path” does not appear to be accurate and therefore not fully understood.  Referring to the Figures, it appears that the electric or hydraulic machines (such as motors 44,46,48) are not “parallel” with the summation gearboxes (20,30,40), but are arranged in “series” with the summation gearboxes (20,30,40).  As illustrated in the Figures, a torque is transmitted directly between the electric or hydraulic machines and the summation gearboxes, which is considered a serial arrangement.  Is applicant attempting to define the positional relationship between the electric or hydraulic machines and the summation gearboxes, such as a longitudinal axis of each electric or hydraulic machine is parallel to a longitudinal axis of each summation gearbox?  Appropriate correction is required.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witt (USPub 2013/0068068).
Referring to Figure 1, Witt illustrates a power split transmission structure, comprising: at least three interfaces (101,201,301) to direct driving power from a drive (45) to at least one output of the interfaces to supply the driving power to connected consumers (such as vehicle wheels); at least two variator paths each comprising a summation gearbox (100,200.300) downstream of the interfaces; a control device (rotational speed of 102,202,302) for regulating the summation gearbox of each of the variator paths; and a power electronics system in which at least three electric machines (400,500,600) are coupled to the variator paths via a mechanical (shaft) and a non-mechanical path (electrical cable) to modify a torque, a speed, or both, of the drive power, the electric machines being in parallel/serial with the summation gearbox of each variator path downstream of the interfaces; wherein the transmission structure directs the driving power via the variator paths such that each of the electric machines is operable in a generator or motor mode to compensate for a power shortfall or a power oversupply at the at least one outlet of the interfaces.

With respect to claim 3, Witt teaches the at least one output (60) of the interfaces is operatively connected to a power take off shaft such that power is output to the power take off shaft or consumed by the power take off shaft.  
With respect to claim 4, Witt teaches the at least one output (60) of the interfaces is operatively connected to a drive output such that power is output to the drive output or consumed by the transmission structure.  
With respect to claim 5, Witt teaches an energy store (battery, section [0033] and elsewhere), for compensating for a power shortfall or a power oversupply.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witt (USPub 2013/0068068).
Witt does not teach at least one output of the transmission structure is connected to a hydraulic pump or to a fan.  However, it was notoriously known in the art to connect a pump to a drive shaft for driving a hydraulic device.  It would have been obvious to .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658